2017 UT App 45



               THE UTAH COURT OF APPEALS

                    ROBBEN ANN OLDROYD,
                 Appellant and Cross-appellee,
                              v.
                   FARRELL LYNN OLDROYD,
                 Appellee and Cross-appellant.

                            Opinion
                        No. 20150451-CA
                      Filed March 16, 2017

           Second District Court, Morgan Department
                 The Honorable Noel S. Hyde
                         No. 134500028

       Brent D. Wride and Bryant McConkie, Attorneys for
                 Appellant and Cross-appellee
        Brian E. Arnold and Lauren Schultz, Attorneys for
                  Appellee and Cross-appellant

  JUDGE MICHELE M. CHRISTIANSEN authored this Opinion, in
which JUDGES STEPHEN L. ROTH and KATE A. TOOMEY concurred.

CHRISTIANSEN, Judge:

¶1     Robben Ann Oldroyd (Ann) and Farrell Lynn Oldroyd
(Farrell) divorced in 2015. 1 Both raise challenges to the district
court’s division of their assets. The issue we now address is
whether the district court appropriately determined that Farrell
possessed a premarital interest in a house he helped build before
the parties’ marriage on land owned solely by Ann. We conclude
that the district court’s findings were inadequate to support its
determination. Consequently, we vacate the ruling and remand


1. We follow the naming conventions used in the parties’
briefing.
                        Oldroyd v. Oldroyd


the case for the district court to enter a ruling with more
complete findings. We express no opinion as to what an
appropriate division might be. Nor do we rule on the issues
raised in Farrell’s cross-appeal, preferring instead to allow the
district court to address them on remand if it so chooses.

¶2     We recite the basic facts as found by the district court. 2
Before the parties’ marriage, Ann was the sole owner of an
empty parcel of land. She decided to have a house built on the
land, and when she and Farrell began dating, Farrell quit his job
in Wyoming to assist in the construction. “The source of all
funds for building the . . . home was from [Ann.]” However,
“[Farrell] performed a lot more labor on the home than [Ann],”
and “[Farrell] provided the vast majority of supervision and
conceptual direction for the construction of the home.” The
house was essentially completed before Ann and Farrell
married. Ann retained title to the land and house in her name
alone and never affirmatively transferred any interest to Farrell.

¶3     During construction, Ann paid several subcontractors
who worked on the house. She also paid Farrell between $18,000
and $19,000, apparently based upon an hourly rate. However,
the district court found this money was “not tied to the value of
[Farrell’s] contribution to the home,” but was instead intended to
help Farrell “meet his ongoing financial obligations for a vehicle
and payments related to his first marriage.” The district court
continued, “Because the $18,000 to $19,000 amount was not a



2. The written decision of the district court was prepared by
counsel. The apparent orders of the court were included in the
first section, titled “Findings of Fact,” while the second section,
titled “Conclusions of Law,” was limited to a statement of
jurisdiction and a finding of “irreconcilable differences.” We
ignore the captions and treat those “findings of fact” that may
reasonably be read as orders as such.




20150451-CA                     2                2017 UT App 45
                        Oldroyd v. Oldroyd


payment for the value of services rendered, the Court finds it
was a gift to [Farrell].”3

¶4      The court determined that “[t]he contributions of [Ann’s]
premarital cash and [Farrell’s] supervision, labor, work,
expertise, and conceptual direction are of roughly equal value”
and that “[n]either of the parties could have accomplished the
building of the home without the joint efforts of each other.” The
court ultimately concluded that “[t]he contributions of [Ann]
and [Farrell] to the value of the property occurred before the
marriage relationship, and because of those efforts, both
acquired a separate premarital interest in the improvements on
the property.” (Emphasis added). The district court then ordered
that the house be sold, that any remaining encumbrances be
satisfied, that $110,000 of the sale proceeds be awarded to Ann
because she owned the land on which the house was built, and
that the remaining proceeds be divided equally between the
parties.

¶5      Ann appeals, arguing the district court erred or abused its
discretion when it determined that Farrell had a premarital
interest in the house built on her land. The district court has
considerable discretion in determining the financial interests of
divorcing parties. Hall v. Hall, 858 P.2d 1018, 1021 (Utah Ct. App.
1993). The district court abuses that discretion when it fails to
enter findings of fact adequate to support its financial
determinations. Id. Findings of fact are adequate to support the
district court’s financial determinations only when they are
sufficiently detailed to disclose the steps by which the district
court reached its ultimate conclusion on each issue. Id. We
cannot affirm a district court’s ruling when the court has failed to
enter adequate findings in support of its financial determinations.
Id.; Taft v. Taft, 2016 UT App 135, ¶ 45, 379 P.3d 890.

3. The district court did not discuss whether Farrell’s
contemporaneous labor on the house was a gift to Ann.




20150451-CA                     3                 2017 UT App 45
                         Oldroyd v. Oldroyd


¶6     In a divorce, each party “is presumed to be entitled to all
of his or her separate property and fifty percent of the marital
property.” Burt v. Burt, 799 P.2d 1166, 1172 (Utah Ct. App. 1990).
Accordingly, “the court should first properly categorize the
parties’ property as part of the marital estate or as the separate
property of one or the other.” Id.; accord Kelley v. Kelley, 2000 UT
App 236, ¶ 24, 9 P.3d 171. “Generally, trial courts are . . . required
to award premarital property, and appreciation on that property,
to the spouse who brought the property into the marriage.”
Elman v. Elman, 2002 UT App 83, ¶ 18, 45 P.3d 176.

¶7     Here, the district court determined that, while only Ann
had a premarital interest in the land upon which the house was
built, both Ann and Farrell “acquired a separate premarital
interest in the improvements on the property,” i.e., the house. In
other words, it ruled that both Ann and Farrell acquired
ownership interests in the house before their marriage began.
But the court had found that “the property[,] including land and
all improvements, has always been titled in [Ann’s] name
alone”; that “[t]here has never been a record transfer or title
change in the property from [Ann] to [Farrell]”; and that “[t]he
acquisition of the construction materials and payments of all out-
of-pocket costs for [the house] were paid by [Ann] from her
separate premarital funds.”

¶8     The district court’s reasoning appears to be that an
equitable interest in the house accrued to Farrell as a result of his
construction-related labor and assistance. 4 But the court did not
explain what legal theory gave rise to that equitable interest, i.e.,
the court did not discuss whether unjust enrichment, promissory
estoppel, quasi-contract, or some other theory applied. Nor does

4. The court’s oral ruling as to this matter stated only that, “as a
matter of equity[, Farrell] acquired an equitable interest in that
property equal to one-half of its improved value at the time the
home was completed.”




20150451-CA                      4                 2017 UT App 45
                        Oldroyd v. Oldroyd


our review of the proceedings below indicate that Farrell
identified to the court a particular theory under which he was
entitled to a premarital interest. It is therefore unclear what
theory the court applied and which facts it believed supported
that theory.

¶9     Farrell asserts that the court distributed the house based
on a determination of exceptional circumstances. See, e.g.,
Stonehocker v. Stonehocker, 2008 UT App 11, ¶ 15, 176 P.3d 476
(noting that, in a divorce case, a district court “should consider
whether there are exceptional circumstances that overcome the
general presumption that marital property be divided equally
between the parties”). But the district court did not rule that the
house was marital property that should be divided unequally.
Nor did it find that exceptional circumstances existed; in fact,
neither the transcript nor the court’s written order even use that
term. Rather, the court determined that Farrell had “acquired a
separate premarital interest” in the house. (Emphasis added.)
Because the court did not divide the house as an item of marital
property, let alone unequally, the exceptional-circumstances
doctrine does not apply. 5

¶10 Farrell also asserts that the court’s determinations were
based on an agreement made by the parties. But the court
explicitly noted that “[t]here was no premarital agreement
existing between the parties, nor was there any postnuptial

5. Nor would the extraordinary-situation doctrine apply. See
Elman v. Elman, 2002 UT App 83, ¶ 19, 45 P.3d 176 (recognizing
that, in “extraordinary situations,” a court may invade one
spouse’s separate property and award it to the other spouse to
achieve equity); see also Kunzler v. Kunzler, 2008 UT App 263,
¶ 35, 190 P.3d 497. The court did not mention the extraordinary-
situation doctrine, did not find that the house was Ann’s
separate property, and did not purport to award an interest in
Ann’s separate property to Farrell to achieve an equitable result.




20150451-CA                     5                2017 UT App 45
                         Oldroyd v. Oldroyd


agreement entered into by the parties.” The court’s written order
made no mention of any other agreement, and we therefore
cannot presume that the property division was predicated on an
agreement.

¶11 We are unable to trace with accuracy the steps by which
the district court reached its ultimate conclusion that Farrell had
obtained a premarital interest in the house. The findings of fact
are thus inadequate to support the court’s financial
determinations. Hall v. Hall, 858 P.2d 1018, 1021 (Utah Ct. App.
1993). Consequently, we must vacate the district court’s ruling as
to Ann’s and Farrell’s premarital interests in the house. Id.; Taft
v. Taft, 2016 UT App 135, ¶ 45, 379 P.3d 890.

¶12 Farrell’s       cross-appeal       concerns     two     apparently
unpreserved issues. An appellant’s brief must contain citations
to the record showing that the issues presented on appeal were
preserved in the district court or a statement of grounds for
seeking review of unpreserved issues, see Utah R. App. P.
24(a)(5), and this requirement applies equally to cross-
appellants’ briefs. Farrell provides no such citations or grounds,
and we would normally consider these issues waived. 6 See
Wohnoutka v. Kelley, 2014 UT App 154, ¶ 3, 330 P.3d 762.
However, because we vacate the district court’s ruling on other
grounds and remand the case to that court without ruling on the
cross-appeal issues, Farrell may yet attempt to raise these claims
in the district court. See, e.g., Gildea v. Guardian Title Co., 2001 UT
75, ¶ 9, 31 P.3d 543 (pursuant to the mandate rule, “issues
resolved by this court on appeal bind the [district] court on
remand”); Fish v. Fish, 2016 UT App 125, ¶ 10, 379 P.3d 882
(noting that the mandate rule of the law-of-the-case doctrine



6. We reject Farrell’s assertion, made at oral argument before this
court, that the preservation requirement does not apply because
he did not originally intend to appeal.




20150451-CA                       6                 2017 UT App 45
                       Oldroyd v. Oldroyd


prevents a district court from reconsidering an issue once it has
been raised and actually resolved on appeal).

¶13 We vacate the district court’s ruling and remand the case
for further proceedings as appropriate.




20150451-CA                    7                2017 UT App 45